Case 1:18-cv-01685-CFC Document 116 Filed 12/03/19 Page 1 of 3 PageID #: 2114



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
                                                               :
ASTRAZENECA AB and ASTRAZENECA                                 :
PHARMACEUTICALS LP,                                            :
                                                               :
                  Plaintiffs,                                  :   Civil Action No. 1:18-cv-01685-CFC
                                                               :
                  v.                                           :
                                                               :
TEVA PHARMACEUTICALS USA, INC. and                             :
CATALENT PHARMA SOLUTIONS, LLC,                                :
                                                               :
                  Defendants.                                  :
---------------------------------------------------------------X

                                         CONSENT JUDGMENT

                  AstraZeneca AB and AstraZeneca Pharmaceuticals LP (hereinafter collectively,

“AstraZeneca”), Teva Pharmaceuticals USA, Inc. (hereinafter, “Teva”) and Catalent Pharma

Solutions, LLC (hereinafter, “Catalent”), the parties in the above-captioned action, have agreed

to terms and conditions representing a negotiated settlement of the action and have set forth

those terms and conditions in a Settlement Agreement (the “Settlement Agreement”). Now the

parties, by their respective undersigned attorneys, hereby stipulate and consent to entry of

judgment and an injunction in the action, as follows:

                  IT IS this ___ day of December, 2019:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.      This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.




ME1 32089411v.1
Case 1:18-cv-01685-CFC Document 116 Filed 12/03/19 Page 2 of 3 PageID #: 2115



                  2.     Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Teva and Catalent, including any of their respective Affiliates1, successors and

assigns, are enjoined from infringing United States Patent Numbers 7,759,328, 8,143,239,

8,575,137, 7,967,011, and 10,166,247, on its own part or through any Affiliate, by making,

having made, using, selling, offering to sell, importing or distributing of the drug product sold,

offered for sale or distributed pursuant to Abbreviated New Drug Application No. 212212 (and

defined in greater detail in the Settlement Agreement).

                  3.     Compliance with this Consent Judgment may be enforced by AstraZeneca

and its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                  4.     This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

                  5.     All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.


We hereby consent to the form and entry of this Order:




1
  For purposes of this Consent Judgment, “Affiliate” shall mean any entity or person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is under common control with
Teva or Catalent (as applicable); for purposes of this definition, “control” means (a) ownership, directly
or through one or more intermediaries, of (1) more than fifty percent (50%) of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or (2) more than fifty percent (50%) of
the equity interests in the case of any other type of legal entity or status as a general partner in any
partnership, or (b) any other arrangement whereby an entity or person has the right to elect a majority of
the Board of Directors or equivalent governing body of a corporation or other entity or the right to direct
the management and policies of a corporation or other entity.




ME1 32089411v.1
Case 1:18-cv-01685-CFC Document 116 Filed 12/03/19 Page 3 of 3 PageID #: 2116



DATED: December 3, 2019


McCARTER & ENGLISH LLP                SHAW KELLER LLP

/s/ Daniel M. Silver                  /s/ Karen E. Keller
Michael P. Kelly (#2295)              John W. Shaw (#3362)
Daniel M. Silver (#4758)              Karen E. Keller (#4489)
Alexandra M. Joyce (#6423)            I.M. Pei Building
Renaissance Centre                    1105 North Market Street, 12th Floor
405 N. King Street, 8th Floor         Wilmington, DE 19801
Wilmington, DE 19801                  (302) 298-0700
(302) 984-6300                        jshaw@shawkeller.com
mkelly@mccarter.com                   kkeller@shawkeller.com
dsilver@mccarter.com
ajoyce@mccarter.com                   Daryl L. Wiesen
                                      Natasha E. Daughtrey
Christopher N. Sipes                  Nicholas K. Mitrokostas
Gary M. Rubman                        Tyler Doh, PhD.
Matthew Kudzin                        GOODWIN PROCTER LLP
Douglas A. Behrens                    100 Northern Avenue
Anna Q. Han                           Boston, MA 02210
COVINGTON & BURLING LLP               (617) 570-1000
One CityCenter, 850 Tenth St. NW
Washington, DC 20001                  Attorneys for Teva Pharmaceuticals USA,
(202) 662-6000                        Inc. and Catalent Pharma Solutions, LLC

Attorneys for AstraZeneca AB and
AstraZeneca Pharmaceuticals LP



SO ORDERED, this ___________ day of ________________, 2019.


                                                   _____________________________
                                                   Colm F. Connolly, U.S.D.J.




ME1 32089411v.1
